Citation Nr: 9904382	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969 and from June 1970 to June 1972.
This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 1997 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right shoulder disability 
is manifested by slightly limited abduction, limited internal 
and external rotation and X-ray evidence of slight 
degenerative changes. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 
5203 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

A rating action in February 1975 awarded the veteran service 
connection and assigned a noncompensable (0 percent) rating 
for residuals of a right shoulder dislocation.  This action 
was based on service medical records reflecting a right 
shoulder dislocation, and evidence of recurrent dislocations 
after service, with a Bristow procedure performed in November 
1974.

During a January 1995 VA orthopedic examination, the veteran 
complained of difficulty with some movements on the job, 
particularly overhead work and pushing.  On examination 
muscle testing was normal except for slightly decreased grip 
strength on the right.  Crepitus was noted on motion 
bilaterally, but more so in the right shoulder.  The range of 
motion was normal, but the veteran grimaced at the end of 
forward flexion and abduction.  

The examiner noted that the veteran had sustained a 
dislocation with relocation in 1972 and surgery in 1973.  He 
added that there was a degree of arthritis of the right 
shoulder, but that the veteran was quite functional in spite 
of his complaints of difficulty on the job.  The diagnoses 
were status post shoulder injury and status post right 
shoulder surgery.  

By rating decision dated in March 1995 increased the 
evaluation to the current 10 percent based on the examination 
report and its finding of pain on motion.  The veteran 
appealed that action.

A May 1998 VA orthopedic examination report states that the 
veteran complained of trouble with overhead motions with his 
right shoulder.  He was right-handed by statement.  He also 
complained of stiffness on awakening and of increased 
symptoms when driving.  

On examination the range of motion of the right shoulder was 
forward flexion to 180 degrees, abduction to 170, external 
and internal rotation to 45 degrees each.  Crepitus was noted 
on motion. X-rays revealed slight degenerative changes within 
the right shoulder as well as decreased humeral acromial 
distance consistent with rotator cuff pathology.  The 
impression was degenerative changes, right shoulder with 
probable rotator cuff problems.  The examiner opined that the 
veteran's right shoulder disability was moderately severe 
with evidence of decreased rotation and X-ray changes 
consistent with a rotator cuff problem and degenerative 
changes within the right shoulder.  He felt that the 
disability significantly limited any functional activities 
above shoulder level.  He felt that the slight weakness in 
the rotator cuff was to a certain extent subjective; however, 
he did feel that there were rotator cuff problems associated 
with the service-connected disability which produced a mild 
extent of limitation of the right shoulder.  

The 10 percent evaluation was continued by rating decision 
dated in August 1998.  

Analysis 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is "well-grounded."  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts pertinent to this issue have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's right shoulder disability, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

The right shoulder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  Under this Code provision recurrent 
dislocation of the scapulohumeral joint: with frequent 
episodes and guarding of all arm movements merits 30 percent 
if the major extremity is affected.  With infrequent 
episodes, and guarding of movement only at shoulder level, a 
20 percent is assigned.  Malunion of the humerus with marked 
deformity warrants a 30 percent if the major extremity is 
affected.  Moderate deformity merits a 20 percent rating. 

The Board has considered the following possible 38 C.F.R. 
§ 4.71a,  Diagnostic Codes 5200, scapulohumeral articulation; 
however, it is not for application, as a rating under this 
code requires ankylosis of the joint, which is not present in 
this case.  The Board has considered  38 C.F.R. § 4.71a, 
Diagnostic Code 5201, limitation of motion of the arm.  
However, a rating under this code contemplate the inability 
to raise the arm above shoulder level.  The veteran is able 
to raise his arm well above his head, thus eliminating use of 
this Code provision. 

Finally, the Board has considered 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, impairment of the clavicle or scapula; 
however, in this case, the clavicle is not involved.

Normal range of motion for a shoulder is forward flexion to 
180 degrees, abduction to 180 degrees, external rotation to 
90 degrees and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I (1998).  The most recent examination report 
indicates that the veteran had normal forward flexion, 
slightly limited abduction and severely limited external and 
internal rotation.  The report is negative for complaints of 
recurrent dislocations.  The examination report is negative 
for evidence of guarding of all arm movements or of guarding 
only at shoulder level.  The record is negative for malunion 
of the humerus with marked or moderate deformity.  Therefore 
a higher evaluation is not for assignment under Diagnostic 
Code 5202.  

The Board has considered the examiner's finding of mild 
rotator cuff disability associated with the veteran's 
service-connected right shoulder disability.  However, even 
taking this into account, the veteran is not entitled to a 
higher evaluation.  There is no evidence that the rotator 
cuff damage found has contributed sufficiently to the 
veteran's symptoms to warrant a higher evaluation under 
Diagnostic Code 5202 or any other diagnostic code that 
applies to the shoulder.  

In this case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his right shoulder disability.  
38 C.F.R. § 4.7.  Therefore, the Board is compelled to 
conclude that the weight of the evidence is against the 
veteran's claim and that an increased evaluation for a right 
shoulder disability is not warranted.  The Board has 
carefully reviewed the entire record in this case; however, 
evidence is not so evenly balanced that there is any doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for a right shoulder 
disability is denied. 


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

